Citation Nr: 0714217	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-36 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for Department of Veterans Affairs non 
service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from February 12, 1957 to 
February 21, 1961.  The veteran died in March 2004.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
in July 2004.

Procedural history

In July 2004, the RO advised the appellant that she was not 
eligible for non service-connected death pension benefits.  
The appellant perfected an appeal of that denial.

Issues not on appeal

Substantive appeal not filed

In a July 2004 letter, service connection was denied for the 
cause of the veteran's death under 38 U.S.C. § 1310, 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 was denied, and 
eligibility to Dependents' Educational Assistance under 38 
U.S.C. chapter 35 was denied.  The appellant filed a Notice 
of Disagreement in August 2004, which was interpreted as 
expressing disagreement as to those matters.  The RO issued a 
statement of the case in September 2004.  

In a September 2004 VA Form 9, the appellant indicated that 
she was only appealing the issue of non service-connected 
death pension benefits.  Although the appellant's 
representative listed the three above-mentioned issues as 
issues on appeal and presented written argument on them in a 
March 2007 appellant's brief, the issues of service 
connection for the cause of the veteran's death under 
38 U.S.C. § 1310, entitlement to DIC under the provisions of 
38 U.S.C. § 1318 and eligibility to Dependents' Educational 
Assistance under 38 U.S.C. chapter 35 are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Those issues will not be addressed any further.

Disagreement not expressed

In a July 2004 RO rating decision, entitlement to accrued 
benefits, to include service connection for an unspecified 
gum condition, was denied.  The appellant did not disagree 
with that decision.  That matter is therefore not in 
appellate status.  See Archbold, supra.


FINDING OF FACT

The veteran served on active duty from February 12, 1957 to 
February 21, 1961.


CONCLUSION OF LAW

The veteran did not serve during a period of war.  The 
veteran's military service does not meet the legal 
requirements for the appellant's eligibility for entitlement 
to payment of non service-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 
3.3(b) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she should be awarded VA non-
service-connected death pension benefits.  The sole question 
before the Board is whether the appellant meets the threshold 
eligibility requirements established by statute for a non-
service-connected death pension.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Similarly, VA's General Counsel has held that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOGCPREC 5-2004.    

This case deals with the issue of whether the appellant meets 
the threshold eligibility requirements established by statute 
for a non-service-connected pension.  The pertinent facts in 
this case are not in dispute; application of pertinent 
provisions of the law and regulations will determine the 
outcome.  The Board finds that no amount of additional 
evidentiary development would change the outcome of this 
case, and therefore the provisions of the VCAA are not 
applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant engaged the services of a 
representative, who presented written argument on her behalf; 
was provided with ample opportunity to submit evidence and 
argument in support of her claim, and was given the 
opportunity to present testimony at a personal hearing if she 
so desired.  The appellant has not requested a hearing before 
the Board.  

Pertinent law and regulations

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  Relevant to this case, the requirements 
of law include that a veteran must have served in active, 
military, naval or air service for ninety days or more during 
a period of war.  
See 38 U.S.C.A. §§ 1521(j), 1541 (West 2002); 38 C.F.R. § 
3.3(b) (2006); see also Dilles v. Brown, 5 Vet. App. 88, 89-
90 (1993) and cases cited therein.

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to encompass the following periods: from April 21, 
1898 to July 4, 1902 (the Spanish-American War); from May 9, 
1916 to April 5, 1917 (the Mexican border period); from April 
6, 1917 to November 11, 1918 (World War I); December 7, 1941 
to December 31, 1946 (World War II); June 27, 1950 to January 
31, 1955 (the Korean conflict); February 28, 1961 to May 7, 
1975 for veterans serving in Vietnam, and from August 5, 1964 
to May 7, 1975 for all other veterans (the Vietnam era); and 
from August 2, 1990 and ending on a date yet to be prescribed 
(the Persian Gulf War).  38 C.F.R. § 3.2 (2006).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2006); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Analysis

In this case, as shown in official records, the veteran 
served on active duty from February 12, 1957 to February 21, 
1961.  This period represents service which was not during a 
period of war.  The facts accordingly demonstrate that the 
veteran did not have active military service during a period 
of war, a prerequisite for the appellant's basic eligibility 
for VA non service-connected death pension benefits.

The appellant seems to be arguing that the veteran, who was 
discharged from military service on February 21, 1961, was 
within seven days of serving in a period of war.  In the 
context of her claim, this is meaningless.  Either the 
veteran served during a period of war or he did not.  Here, 
the veteran did not.  In any event, the period of war 
beginning on February 28, 1961 only applies to the limited 
number of veterans who served in the Republic of Vietnam from 
February 28, 1961 to August 4, 1964, which the veteran did 
not.

The appellant also appears to suggest that because the 
veteran was placed on the temporary disability retired list 
(TDRL) this should count as a period of service.  However, 
being on the TDRL is not active duty.  The veteran's period 
of active duty ended on February 21, 1961, as has been 
established by official records.  
See 38 C.F.R. § 3.203 (2006).   

It appears that the appellant is raising an argument couched 
in equity.  Specifically, the appellant seems to be arguing 
that she has no other sources of income.  
The Board wishes to make it clear that it has the greatest 
sympathy for the appellant's predicament.  However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  

In sum, the Board concludes that the veteran did not have the 
requisite service during a period of war which would form a 
basis for the appellant's eligibility for VA pension 
benefits.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis, supra.




ORDER

Entitlement to non-service-connected death pension benefits 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


